UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT GREENEVILLE
UNITED STATES OF AMERICA )
) No. 2:19-CR-183

) JUDGE CORKER
Vv. )
)
)

KRISTOPHER M. VOYLES

PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, Kristopher M. Voyles, and the defendant’s attorney, Nikki Pierce,
Esquire, have agreed upon the following:

1. The defendant will plead guilty to count one of the indictment. Count One charges
the offense of theft of Government property in violation of 18 U.S.C. § 641.

The punishment for this offense is as follows: imprisonment of not more than 10 years, a
fine of not more than $250,000, supervised release of not more than three years, and a $100
mandatory special assessment fee, and the restitution set forth below.

Be In consideration of the defendant’s guilty plea, the United States agrees to move the
Court at the time of sentencing to dismiss the remaining count against the defendant in this
indictment. The United States also agrees not to further prosecute the defendant in the Eastern
District of Tennessee for any other non-tax criminal offenses committed by the defendant that are
related to the charges contained in the indictment in this case and that are known to the United
States Attorney's Office for the Eastern District of Tennessee at the time this plea agreement is

signed by both parties.

Case 2:19-cr-00183-DCLC-CRW Document 32 Filed 12/14/20 Page 1of10 PagelD#: 71
3. The defendant has read the indictment, discussed the charges and possible defenses
with defense counsel, and understands the crimes charged. Specifically, the elements of the offense
of Count One charging theft of Government property are as follows:

a. The thing of value described in the indictment belonged to the United States;

b. The thing of value had a value that exceeded $1,000; ,

& The defendant stole or knowingly converted that thing of value to the
defendant's own use;

d. The defendant did so knowingly with the intent to deprive the owner of the
use or benefit of that thing of value

4. In support of the defendant’s guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements. These are the facts submitted for purposes of
the defendant’s guilty plea. They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing. Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fair and appropriate sentence in this case.

On October 9, 2019, defendant sought medical treatment for a physical condition at the Park
West Medical Center in Knoxville, Tennessee. According to medical records, at the time of
admission, defendant identified himself using the name of a veteran whose initials are M.H.
Defendant also had in his possession certain identifying papers of M.H., including a Department of
Veteran’s Affairs (“VA”) Form DD214, a Social Security card with M.H.’s name and Social
Security Number, and a copy of M.H.’s birth certificate. Defendant is not M.H. and did not have
permission or authority to use M.H.’s identity or his identity documents.

After a night’s stay, defendant was scheduled to be discharged from Park West Medical

Center on October 10, 2019. Before discharge, though, defendant spoke to medical personnel at the

Case 2:19-cr-00183-DCLC-CRW Document 32 Filed 12/14/20 Page 2o0f10 PagelD #: 72
Park West Medical Center about obtaining a psychiatric evaluation. Because medical personnel
believed defendant was the veteran whose initials are M.H., arrangements were made with the
Mountain Home VA Medical Center in Johnson City, Tennessee to transfer defendant to their
facility for the requested evaluation. The same day, defendant was transferred and admitted to the
Mountain Home VA Medical Center under the identity of the veteran whose initials are M.H.

Defendant is not a veteran and is not entitled to medical benefits, items, and services from
the VA. Between October 10, 2019, until October 17, 2019, defendant, by impersonating the
veteran whose initials are M.H., received and converted to his own use medical benefits, items, and
services from the VA that he otherwise was not entitled to receive or use.

Law enforcement learned of the offense on October 16, 2017, when one of defendant’s
relatives contacted the VA Medical Center and spoke with a VA social worker. The relative advised
that defendant had checked into the hospital using the name and identifiers of a veteran whose
initials are M.H. and provided a physical description of defendant. Subsequent investigation by VA
police revealed was not M.H., revealed defendant’s true identity, and established that defendant was
not a veteran or otherwise entitled to the medical benefits, items, and services he had received.
Defendant was then arrested for an outstanding warrant that had been issued by the state of Georgia.
At the time of arrest, defendant still had in his possession M.H.’s Form DD214, Social Security
card, and birth certificate.

On October 21, 2019, at the Washington County Jail, an agent with the VA Office of
Inspector General interviewed defendant. After providing defendant with Miranda warnings,
defendant made a number of admissions. Among others, defendant admitted he used M.H.’s
personal information at several Knoxville hospitals as well as at the Mountain Home VA Medical

Center. Defendant claimed M.H. was his uncle and provided the agent with M.H.’s personal

Case 2:19-cr-00183-DCLC-CRW Document 32 Filed 12/14/20 Page 30f10 PagelD #: 73
identifiers, including his date of birth, Social Security number, and address. When questioned about
his possession of M.H.’s Social Security card, birth certificate, and Form DD214, defendant said he
went to the Veteran’s Office in Knoxville, gave them M.H.’s information, and the Veteran’s Office
provided him with the documents. Defendant also admitted that he previously used M.H.’s name
and information at the Atlanta VA Medical Center.

The VA OIG Special Agent then made several contacts with the veteran whose initials are
M.H. M.H. advised that he knew defendant, but he had not seen him in four or five years. M.H.
indicated that he had not been to the VA Medical Center in Atlanta or any hospitals in Knoxville.
M.H. advised that he had recently received some bills from several Knoxville hospitals, and the VA
in St. Louis had recently sent him a copy of his DD214 even though he had not requested one.
When asked if M.H. gave defendant permission to use his identity and identifying documents, M.H.
replied, “Absolutely not.”

Subsequent investigation revealed that defendant had, in fact, impersonated M.H. at the
Atlanta VA Medical Center, and that offense was prosecuted by the state of Georgia. In connection
with that offense, in DeKalb County Superior Court, state of Georgia, defendant pled guilty to two
counts of “Forgery in the First Degree,” both felony offenses in violation of Georgia law.
Defendant knew that he did not have permission to use or possess M.H.’s identity and M.H.’s
identification documents based, in part, on those Georgia felony convictions.

Through impersonating M.H. at the VA Medical Center in Johnson City, defendant stole and
converted to his own use and benefit the medical benefits, items, and services he received from the
VA, an agency of the United States. The value of the stolen benefits, items, and services was
$20,502.

B The defendant is pleading guilty because the defendant is in fact guilty.

4

Case 2:19-cr-00183-DCLC-CRW Document 32 Filed 12/14/20 Page 4of10 PagelD #: 74
The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:

a) the right to plead not guilty;

b) the right to a speedy and public trial by jury;

c) the right to assistance of counsel at trial;

d) the right to be presumed innocent and to have the burden of proof placed on
the United States to prove the defendant guilty beyond a reasonable doubt;

e) the right to confront and cross-examine witnesses against the defendant;

f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and

g) the right not to testify and to have that choice not used against the defendant.

6. The parties agree that the appropriate disposition of this case would be the following

as to each count:

a) The Court may impose any lawful term of imprisonment, any lawful fine, and
any lawful term of supervised release up to the statutory maximums;

b) The Court will impose special assessment fees as required by law; and

c) The Court may order forfeiture as applicable and restitution as appropriate.
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentence in this case are not binding on the
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea(s). The defendant understands that the sentence in this case will be determined by the

Court after it receives the presentence investigation report from the United States Probation Office

Case 2:19-cr-00183-DCLC-CRW Document 32 Filed 12/14/20 Page 5of10 PagelD #: 75
and any information presented by the parties. The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant’s criminal conduct, the
defendant’s criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

ay Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E1.1(a) of the
Sentencing Guidelines. Further, if the defendant’s offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1.1(b) of the Sentencing Guidelines. Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant’s offense(s), including violations of conditions of release or the commission of any
additional offense(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant
not receive any reduction for acceptance of responsibility under Section 3E1.1 of the Sentencing
Guidelines.

8. The defendant agrees that the Court shall order restitution, pursuant to any applicable
provision of law, for any loss caused to: (1) the victim(s) of any offense charged in this case
(including dismissed counts); and (2) the victim(s) of any criminal activity that was part of the same
course of conduct or common scheme or plan as the defendant’s charged offense(s). The defendant
agrees, pursuant to 18 U.S.C. § 3663(a)(3), that the order of restitution will be in the amount of

$20,502 to the Veteran’s Administration as well as any amounts owed to the Veteran whose initials

Case 2:19-cr-00183-DCLC-CRW Document 32 Filed 12/14/20 Page 6of10 PagelD #: 76
are M.H. or to any other entities who suffered loss as a result of defendant’s use of M.H.’s personal
identifying information.

D. Financial Obligations. The defendant agrees to pay all fines and/or restitution to the
Clerk of Court. The defendant also agrees that the full fine and/or restitution amount(s) shall be
considered due and payable immediately. Ifthe defendant cannot pay the full amount immediately
and is placed in custody or under the supervision of the Probation Office at any time, the defendant
agrees that the Bureau of Prisons and the Probation Office will have the authority to establish
payment schedules to ensure payment of the fine and/or restitution. The defendant further agrees to
cooperate fully in efforts to collect any financial obligation imposed by the Court by set-off of
federal payments, execution on non-exempt property, and any other means the United States deems
appropriate. The defendant and counsel also agree that the defendant may be contacted post-
judgment regarding the collection of any financial obligation imposed by the Court without
notifying the defendant’s counsel and outside the presence of the defendant’s counsel. In order to
facilitate the collection of financial obligations to be imposed with this prosecution, the defendant
agrees to disclose fully all assets in which the defendant has any interest or over which the
defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

a) If so requested by the United States, the defendant will promptly submit a

completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs.
The defendant promises that such financial statement and disclosures will be complete, accurate,

and truthful.

Case 2:19-cr-00183-DCLC-CRW Document 32 Filed 12/14/20 Page 7 of10 PagelD #: 77
b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court.

c) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant.

10. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the
following:

a) The defendant will not file a direct appeal of the defendant’s conviction(s) or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to appeal
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially
concurrent to any other sentence.

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial

misconduct and (ii) ineffective assistance of counsel.

Case 2:19-cr-00183-DCLC-CRW Document 32 Filed 12/14/20 Page 80f10 PagelD #: 78
c) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,

5 U.S.C. Section 552a.

11. This plea agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry of a guilty plea. If the United States violates the terms of this
plea agreement, the defendant will have the right to withdraw from this agreement. If the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter
guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any
court order or any local, state or federal law pending the resolution of this case), then the United
States will have the right to void any or all parts of the agreement and may also enforce whatever
parts of the agreement it chooses. In addition, the United States may prosecute the defendant for
any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue. The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution. The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s
guilty plea(s) in this case.

12. The United States will file a supplement in this case, as required in every case by the
Local Rules of the United States District Court for the Eastern District of Tennessee, even though
there may or may not be any additional terms. If additional terms are included in the supplement,

they are hereby fully incorporated herein.

Case 2:19-cr-00183-DCLC-CRW Document 32 Filed 12/14/20 Page 9of10 PagelD #: 79
13. This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the above-referenced
charge(s), and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and that any and all other
promises, representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.

J. DOUGLAS OVERBEY
UNI STATES ATTORNEY

\

/ 2/14/2000 By: \ ie

Date MacD. Heavener, III
Assistant United States Attorney

AIO (AOAO rary Vaeylag-

 

 

 

Date Kristopher M. Voyles
Defendant
42/03/2020 iebes CO Faere<
Date Nikki Pierce

Attorney for the Defendant

10

Case 2:19-cr-00183-DCLC-CRW Document 32 Filed 12/14/20 Page 10 0f10 PagelD #: 80
